Case 20-10343-LSS Doc 3314 Filed 05/07/21 Page1of2

Justice Lauri Selber Silverstein F iz E D
BSA Bankruptcy Case

824 Market Street 9021 MAY -7 AM 9:58
6th Floor a
Wilmington, DE 19801 Us. aA ANKRUPTCY COUR’

BISTRICT OF DFL AWARE

Your Honor —

My name ‘ iit and I'm 58 years old. | was serially abused by my Troop a
Scoutmaster, M/E, over atime period of about 2 % years. | was treated to airplane
rides, allowed to play with expensive electronic gear (He was an engineer at J which would
eventually become EE, and was given alcohol regularly by him when | was 12 years old,
at first in a little house he rented, and then at the permanent home he built.

| struggle EVERY SINGLE DAY with the notion that | allowed this continue for so long. How could |?
What was WRONG with me that | didn’t tell someone & make him stop? He in fact made me
terrified that someone would find out, and that we’d BOTH be in real trouble. At the same time, he
assured me that this is how ‘men’ behave when they’re together, especially when they're friends.

 

PLEASE do not them get away with this. The thought that I've opened up so many old wounds only
to know that absolutely nothing will come of it is heart wrenching.

I’m begging you to hear these stories & imagine that it’s your child — | have two sons, grown now,
and the thought of them, at 12 years old, enduring in silence what | did, tears me in half.

| hope it does you too & you act to see that they pay for what they ignored. They pay for the lives

 

 

 
Case 20-10343-LSS Doc 3314 Filed 05/07/21 Page 2 of 2

‘ND RAPIDS pat. 4

MAY 2024 ee ~ .

 

)
Tite Lb | (
Ben SRA BLUE Wee Covn Yen &S _
hy BA 6 RupTe, Cres ; Ap VERSE sn
Warner q a “J “&
- TT - 6M Lleg r
Ro,

t

(%Zo|

i}'f Hie, ] } eps j | ] i uF dl '}

 

 

 
